           Case 7:21-cr-00459-CS Document 22 Filed 08/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              x
UNITED STATES OF AMERICA,                     :

       -against-                              :                       No. 21-CR-459 (CS)

ERIC WALKER,                                  :                            ORDER

               Defendant                      :
                                              x

Hon. Cathy Seibel, United States District Judge:

       The Defendant, ERIC WALKER, ID #2021-00311, presently detained at the Orange

County Jail ("OCJ") has consulted with, and has been treated by, the Mental Health Unit at

OCJ. Having previously been granted the appointment of a mental health expert, Alexander

Sasha Bardey, M.D., in order for defense counsel to provide an adequate defense in the instant

matter, defense counsel anticipates filing a forensic psychiatric report in mitigation of sentence.

The complete OCJ mental health records, any and all progress notes and any other record or

document relating to the consultation and treatment of the defendant at OCJ is necessary for Dr.

Bardey to review and prepare a complete report.

     It is therefore hereby ORDERED that the Orange County Jail, release to Defendant's

counsel of record, Howard E. Tanner, Esq., within seven (7) business days of this Order:

              (1) Defendant's complete mental health records file, including but not limited to,

                   treatment records and progress notes, from the time he entered into the custody of

                   the Orange County Jail until the present date;

              (2) Any other State or Federal Bureau of Prisons mental health records for the

                   defendant currently in the possession of the Orange County Jail.




Dated: August 26, 2021
White Plains, New York
